                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MISSOURI
                           EASTERN DIVISION

CRATON LIDDELL, et al.,                  )
                                         )
             Plaintiffs,                 )
                                         )
      v.                                 )            No. 4:72CV100 HEA
                                         )
BOARD OF EDUCATION OF THE                )
CITY OF ST. LOUIS, MISSOURI, et          )
al.,                                     )
                                         )
              Defendants.                )

                 OPINNION, MEMORANDUM AND ORDER

      This matter is before the Court on Defendant State of Missouri’s Motion to

Strike the “Motion to Enforce Court Order Approving Settlement, to Enforce

Settlement Agreement, and to Hold the State in Contempt,” [Doc. No. 389] and the

Joint Motion of Plaintiffs and Special Administrative Board to Enforce Court

Order Approving Settlement, to Enforce Settlement Agreement, and to Hold the

State in Contempt, [Doc. No. 381]. The parties have submitted memoranda in

support of their positions regarding the pending motions. For the reasons set forth

below, the Motion to Strike will be to the granted to the extent provided herein.

                              Facts and Background
      In the March 12, 1999 Order approving the Settlement Agreement at issue

currently, the Court detailed the facts and background giving rise to the Settlement

Agreement.

             This suit was filed in District Court in 1972 by a group of black
      parents on behalf of their children seeking school desegregation within the
      St. Louis public schools. The action resulted in a settlement plan
      approved by the District Court in 1983. Liddell y. Board of Educ., 567
      F.Supp. 1037 (E.D. Mo. 1983, aff 'd, Liddell y. Missouri, 731 F.2d 1294
      (8th Cir. 1984). The plan, which has been governing the case since then,
      provides for quality education programs in city schools, capital improvements
      of city schools, magnet schools in the city, a voluntary interdistrict transfer
      plan, and a vocational education plan. This remedy has been funded by the
      State and the City Board of Education, and has been supervised by this Court
      on an ongoing basis with the assistance of various Court-appointed
      advisors and monitors.

             In February 1996, the Court held a hearing on the State's motion
        for a declaration that City Board no longer operated a segregated, or
        dual, public school system, but rather that "unitary status" had been
        achieved and that the State's funding obligations were thus over.
        Following the hearing, the Court appointed Dr. William Danforth as
        Settlement Coordinator in the hope that the parties could reach a
        negotiated resolution to the case.

            In May 1998, the Missouri General Assembly passed Senate Bill 781
      (SB 781), which provides, inter alia, for approximately $40m per year in
      state funds for St. Louis city schools on the condition that (1) on or before
      March 15, 1999, the state attorney general notify the reviser of statutes
      that a "final judgment" had been entered in this case as to the State and its
      officials, and (2) the voters of the City of St. Louis pass a sales or property tax
      which would generate approximately $20m per year for the public schools.


            Passage of this law gave great impetus to the settlement process.
      On January 28, 1999, the Settlement Coordinator filed a statement with the
                                           [2]
         Court that the parties to this action had reached an agreement for settlement
         of the case. The Coordinator filed a copy of the agreement, noting that the
         vocational education aspect was still under discussion and that certain
         funding numbers awaited final calculation. The fact that an agreement
         had been reached was publicized in the local media, and on February 2, 1999,
         the voters of the City of St. Louis approved a sales tax for the city schools,
         as called for in SB 781.

Memorandum and Order, March 12, 1999 p.1-3 (Limbaugh, J. presiding)

(footnotes omitted).

         The Settlement Agreement (“Desegregation Settlement Agreement” or

“DSA”) was incorporated into Judge Limbaugh’s Memorandum and Order. Id., at

p. 19.

         The certified classes of plaintiffs, the Caldwell-NAACP plaintiffs and the

Liddell plaintiffs (“Plaintiffs”) and the Special Administrative Board of the

Transitional School District of the City of St. Louis, (“SAB”) 1 move the Court to

enter an Order enforcing the DSA, seeking

                (1) a directive that the State and the Missouri Department of
         Elementary and Secondary Education (“DESE”) fully comply with this
         Court’s Settlement Order and the DSA by discontinuing the practice of
         reallocating “Desegregation Sales Tax” proceeds to school entities other
         than the District; (2) a finding that by violating the Settlement Order, the
         State is in contempt of court; (3) a directive that the State reimburse the SAB
         for any Desegregation Sales Tax proceeds that have been wrongfully

1
  Pursuant to §§ 162.621.2 and 162.1100 Mo.Rev.Stat., the SAB is the sole party with the power
to enter into agreements or to pursue legal action on behalf of the St. Louis Public Schools
District (the “District”). The Court has permitted SAB to be substituted as a party in this case in
place of the City Board. See Doc. No. 363.

                                                [3]
      reallocated by the State in violation of the Settlement Order and the DSA;
      and (4) an award of attorneys’ fees incurred in pursuing this Motion.

      The State claims the Court lacks jurisdiction to enter any orders regarding

the Motion to Enforce, and moves to strike it.

                                     Discussion

      Plaintiffs and the SAB rely on Section 22.B.3 of the Settlement Agreement

for the authority to bring their Joint Motion to Enforce. Section 22.B.3 provides:

             In the event of a dispute between the State of Missouri or State and
      City Board defendants and the plaintiffs (including the United States) the
      plaintiffs may seek to compel specific performance of the terms of this
      agreement in federal court, but plaintiffs’ rights in any such claim shall be
      limited to such a claim for specific performance, and the parties agree that
      shall be the only purpose and basis for any further action by this Court after
      the Court’s approval of this agreement. The parties hereby waive and
      dismiss all rights to any further relief from this Court.

Settlement Agreement, § 22.B.3. (Emphasis added).

      The State of Missouri, in seeking to strike the motion, relies on Section

22.B.2 of the DSA, which provides:

            In the event of a dispute between or among the State of Missouri, the
      City School Board, the Suburban districts, and all other officers, agents,
      agencies and subdivisions of the State concerning their contract obligations,
      the matter shall be adjudicated only in State Court. Any relief in such an
      action shall be limited to specific performance of the Agreement. Venue for
      such an action brought by any suburban district(s) will be proper only in the
      Circuit Court of St. Louis County. Venue for such an action brought by the
      City Board will be proper only in the Circuit Court of the City of St. Louis.

Settlement Agreement, § 22.B.2. (Emphasis added).

                                         [4]
      A federal district court “has inherent power to enforce a settlement

agreement as a matter of law when the terms are unambiguous.” Harper Enters.,

Inc. v. Aprilia World Serv. USA, Inc., 270 Fed.Appx. 458, 460 (8th Cir. 2008).

      The terms of the DSA at issue are unambiguous. In the event of a dispute

between the State of Missouri and the SAB, actions for specific performance are to

be filed only in the Circuit Court of the City of St. Louis. In the event of a dispute

between the State of Missouri and Plaintiffs, motions for specific performance may

be filed in this Court. The issue has arisen, however, because the SAB and

Plaintiffs have joined together seeking specific performance of the Settlement

Agreement. Nothing in the Settlement Agreement addresses this particular

approach of the different parties seeking specific performance.

      Under the terms of the DSA, the SAB is prohibited from seeking any relief

in this Court in a dispute between the SAB and the State. Conversely, plaintiffs,

and only plaintiffs, are given the option of pursuing specific performance in this

Court. To allow a joint motion would, in effect, circumvent the provisions of

Section 22.B.2, a provision that was bargained for and agreed to by the parties,

thereby depriving the State of the benefit of its bargain. Under the express terms

of the Settlement Agreement, the Motion to Enforce, therefore is not properly

before the Court and will be stricken.


                                          [5]
       Plaintiffs may, pursuant to the DSA, refile the Motion solely on behalf of

themselves, keeping in mind that they are also free to pursue their motion in the

State Court, as Section 22.B.3 is permissive rather than mandatory. Considering

that the only venue for the SAB is the State Court, it may behoove Plaintiffs to

once again join the SAB in a motion filed in the State Court seeking the relief

sought; issues of abstention and comity may be avoided by the filing of a joint

motion in the State Court.

      Accordingly,

      IT IS HEREBY ORDERED that Defendant State of Missouri’s Motion to

Strike the “Motion to Enforce Court Order Approving Settlement, to Enforce

Settlement Agreement, and to Hold the State in Contempt,” [Doc. No. 389], is

GRANTED.

      IT IS FURTHER ORDERED that Motion to Enforce Court Order

Approving Settlement, to Enforce Settlement Agreement, and to Hold the State in

Contempt, [Doc. No. 381], is stricken, without prejudice to Plaintiffs refiling the

motion on behalf of themselves only.

      Dated this 26th day of March, 2019.


                                       ___________________________________
                                          HENRY EDWARD AUTREY
                                       UNITED STATES DISTRICT JUDGE

                                         [6]
